DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Amended Claims of September 15, 2022, Claims 12-14, 16, 17, and 19-23 are pending. Claims 12, 13, 16, 19, 20, 22, and 23 are amended. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the cleat receptacle" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is believed that the term ‘first cleat receptacle’ as recited in Claim 16 is intended. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12, 13, 16, 17, 19, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Denny (US 3186585) in view of Tu (US 7490800).
Regarding Claim 12, Denny discloses a collapsible storage crate comprising a crate bottom (10) having a crate exterior surface a crate sidewall (11, 12, 13, 14) pivotally coupled to the crate bottom, the crate sidewall pivoting with respect to the crate bottom to actuate the collapsible storage crate between a folded position and an assembled position. Denny also discloses and at least one cleat (35) connected to the crate exterior surface of the crate bottom, the at least one cleat comprising a body extending from the crate exterior surface. Denny also discloses the at least one cleat (35)  is configured to removably attach the crate to a corresponding cleat receptacle (37).
Denny does not disclose the cleat comprises a first tongue and a second tongue, the first tongue and second tongue extending from the body in opposing directions, the first tongue and second tongue are both offset from the crate exterior surface, the first tongue defining a first channel between the crate exterior surface. The second tongue defines a second channel between the crate exterior surface and the second tongue, the first channel and second channel each extending on opposing sides of the at least one cleat, each channel comprising a front open end and a back closed end.
Tu discloses a similar tongue and cleat arrangement with the cleat (21) comprising a first tongue and a second tongue on either side of a rib (213) comprising the sliding hook (211). The first tongue and second tongue extends from the body in opposing directions. The first tongue defines a first channel (2111) between the exterior surface. The second tongue defines a second channel (2111) between the crate exterior surface and the second tongue. Each channel comprises a front open end and a back closed end at 212. The tongue of Tu is configured to attach to a corresponding cleat receptacle (311) Denny and Tu are analogous inventions in the art of cleat connection interfaces with recesses.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleats of Denny with the tongue structure cleat of Tu in order to form a sliding engaging fastener connection that will provide a convenient and easy means to stably connect and retain two components without vibration (Col. 2 Lines 6-15). 
Further regarding the additional claim limitations of September 15, 2022, while Denny discloses the use of cleats and cleat receptacles, Denny does not disclose the use of the cleat to attach the crate to a tool box. However, a person having ordinary skill in that would recognize and find obvious that a cleat receptacle may be positioned on other containers, such as tool boxes. Furthermore, the tool box cleat receptacle does not further define or structurally limit the cleat structure. 
Regarding Claim 13, Tu discloses the cleat is configured to be inserted in a cleat receptacle (31) and the crate is configured to be translated relative to the cleat receptacle, thereby locking the cleat in the cleat receptacle.
Regarding Claim 16, Denny discloses a first cleat receptacle (37) defined in the crate sidewall. Similarly, Tu discloses two cleat receptacles (31). 
Regarding Claim 17, Denny discloses the crate sidewall includes a crate interior side and the second cleat receptacle is defined in the crate sidewall on the crate interior side.
Regarding Claim 19, Denny discloses a first collapsible storage crate and a second collapsible storage crate, the second collapsible storage crate comprising at least one cleat configured to be received in the first cleat receptacle of the first collapsible storage crate when the first collapsible storage crate is in the folded position.
Regarding Claim 20, Denny discloses wherein the second collapsible storage crate actuates between an assembled position and a folded position, wherein the cleat receptacle of the first collapsible storage crate is configured to receive the at least one cleat of the second collapsible storage crate when the second collapsible storage crate is in the folded position.
Regarding Claim 23, Denny discloses the crate sidewall includes a sidewall exterior side and the second cleat receptacle is defined in the crate sidewall on the sidewall exterior side.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over  Denny (US 3186585) in view of Tu (US 7490800) as applied to claim 13 above, and further in view of Madsen (US 2011/0139665).
Regarding Claim 14, Denny in view of Tu discloses the limitations of Claim 13 as discussed above. Tu further discloses a latching mechanism between 3114 and 2113 which engage with each other (Col. 4 Lines 17-24). Denny in view of Tu do not disclose this latch is connected to the crate sidewall and configured to be inserted in a latch receptacle. 
Madsen discloses a similar stacking crate with a slide engagement feature comprising a latch (7) connected to the crate sidewall and configured to be inserted in a corresponding latch receptacle. Modified Denny and Madsen are analogous inventions in the art of stacking containers.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify collapsible crate of Modified Denny with the latch and latch receptacle of Madsen in order to secure the upper and lower stacked containers in place (Paragraphs 0017-0020).  
Claims 12, 13, 16, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Denny (US 3186585) in view of Fichera (US 7757913).
Regarding Claim 12, Denny discloses a collapsible storage crate comprising a crate bottom (10) having a crate exterior surface a crate sidewall (11, 12, 13, 14) pivotally coupled to the crate bottom, the crate sidewall pivoting with respect to the crate bottom to actuate the collapsible storage crate between a folded position and an assembled position. Denny also discloses and at least one cleat (35) connected to the crate exterior surface of the crate bottom, the at least one cleat comprising a body extending from the crate exterior surface. Denny also discloses the at least one cleat (35) is configured to removably attach the crate to a corresponding cleat receptacle (37).
Denny does not disclose the cleat comprises a first tongue and a second tongue, the first tongue and second tongue extending from the body in opposing directions, the first tongue and second tongue are both offset from the crate exterior surface, the first tongue defining a first channel between the crate exterior surface. The second tongue defines a second channel between the crate exterior surface and the second tongue, the first channel and second channel each extending on opposing sides of the at least one cleat, each channel comprising a front open end and a back closed end.
Fichera discloses a cleat (590) comprising a first tongue and a second tongue (ledge catch 595) on either side of the lower portion of the T-shaped member. These ledge catches define a first and second channel which extend on opposing sides of the cleat. Furthermore, these channels comprise a front open end and back closed end at chamfer surface 592 (Col. 4 Lines 42-49). Fichera further discloses the cleats are configured to removably attach to a cleat receptacle (650, 660) Denny and Fichera are analogous inventions in the art of engaging cleat members.  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleat of Denny with the T-shaped cleat and recess structure shown in Fichera in order to ensure a secure attachment while preventing side-to-side or front-to-back movement between the two connected items (Col. 5 Lines 10-14).
Further regarding the additional claim limitations of September 15, 2022, while Denny discloses the use of cleats and cleat receptacles, Denny does not disclose the use of the cleat used to attach the crate to a tool box. However, a person having ordinary skill in that would recognize and find obvious that a cleat receptacle may be positioned on other containers, such as tool boxes. Furthermore, the tool box cleat receptacle does not further define or structurally limit the cleat structure. 
Regarding Claim 13, Fichera discloses the cleat is configured to be inserted in the cleat receptacle and configured to be translated relative to the cleat receptacle, thereby locking the cleat in the cleat receptacle.
Regarding Claim 16, Denny discloses cleat receptacle is defined in the crate sidewall. Similarly, Fichera discloses a corresponding cleat receptacle (650, 660).
Regarding Claim 21, Fichera discloses the cleat receptacle is a through hole in the crate sidewall. Please compare the shape of Fichera Element 650, 660 to Applicant through hole Element 7103 Figure 71. 
Regarding Claim 22, Fichera discloses a first and second cleat receptacle (650, 660) defined as a through hole in the receiving member. One of ordinary skill in the art would recognize and find obvious that the two aligned through holes of Fichera may be incorporated into the upper and lower sections of the side wall of Denny as an obvious variation in the duplication of parts in order to form a more secure connection through two points of attachment. 
Regarding Claim 23, Denny discloses the crate sidewall includes a sidewall exterior side and the first cleat receptacle is defined in the crate sidewall on the sidewall exterior side.
Response to Arguments
Applicant's arguments filed September 15, 2022 have been fully considered but they are not persuasive.
Applicant’s first argument on Pages 13-14 of the Response takes issue with the 35 USC 103 obviousness rejection of Denny (US 3186585) in view of Tu (US 7490800). Applicant correctly notes that feet (element 35) of Denny laterally secures the first collapsible crate to a second collapsible crate when the collapsible crates are stacked. 
Applicant also believes that cutout portions (33 and 34) provide the ability for a user to lift a stack of containers by grabbing the cutout portion on the bottom of the stack. Therefore Denny already provides a means for a user to vertically secure the collapsible containers to each other. 
Applicant also believes that Denny teaches away from the proposed modification. On Pages 14-15, Applicant states that the collapsible crates of Denny are configured to minimize area when in a collapsed configuration. Therefore, there is a ‘teaching away’ from incorporating the larger and more complex coupling structure of Tu. 
The third argument made by Applicant on Page 15 is that the stated benefit of utilizing the cleat structure of Tu that would avoid vibrations would not provide utility in the collapsible bread crate of Denny. Applicant believes that the Examiner has not identified why reducing vibrations for bread containers is a compelling reason to modify Denny according to Tu. 
The Examiner respectfully disagrees. 
The feet (35) and struck portion (37) recess arrangement of Denny prevents lateral slipping while in a collapsed configuration as discussed in Denny Col. 3 Lines 11-16. However, the feet are not secured vertically within the struck portion recess. To remedy this loose fitting peg-and-recess engagement, the positive latching engagement of Tu may be obviously implemented to provide a more secure, latching connection when the containers are stacked in a collapsed configuration. 
 The cut-out portions (33 and 34) provide an opening where a user may grasp the rod (26) to lift the container when the walls are vertical as discussed in Col. 2 Lines 35-39. Such handholds have no bearing on the vertical attachment or collapsibility of the invention in Denny. Therefore, the Examiner disagrees that such handholds provide a means for a user to vertically secure the collapsible containers.
Obviousness rejections do not require considering if a person having ordinary skill in the art would weigh the perfection of a prior art invention against possible and improvements. A given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate any or all reasons to combine teachings. See Winner Int'l Royalty Corp. v. Wang, 202 F.3d 1340, 1349 n. 8 (Fed. Cir. 2000) (“The fact that the motivating benefit comes at the expense of another benefit, however, should not nullify its use as a basis to modify the disclosure of one reference with the teachings of another. Instead, the benefits, both lost and gained, should be weighed against one another.”)
Therefore, the fact that that the alternate connection means of Tu may unnecessarily complicate or increase the stacked vertical configuration of Denny must be weighed against the benefit of improved stability gained by the mechanism of Tu. As explicitly discussed in Tu, the slide engagement mechanism stably retains the attached item without vibration. 
The Examiner also notes that it is the collapsibility of the crate in Denny which reduces the area. The foot-and-recess engagement means merely positions the stacked collapsed crates. 
Finally, the Examiner notes that the invention in Denny is not limited to use with bread. Denny in particular notes use with “commodities such as bread or the like [that] can be delivered” (Col. 1 Lines 7-14) and “used for bread and other objects” (Col. 1 Lines 38-39). Furthermore, the foot and recess connection members of Denny are used when the containers are collapsed, stacked, and empty. It is therefore irrelevant that Denny contemplates the use of the assembled crates for the delivery of bread. Such connection means are used when the crates are collapsed and stacked once emptied or in storage. One having ordinary skill in the art would recognize that while transported in a pallet or a vibratory environment such as inside a truck, a secure connection would be desired in order to prevent a stack of such containers from falling or jostling out of position. Therefore, it would be obvious to incorporate the connection means of Tu to improve the connection means of Denny as discussed above.  
Similar arguments are presented by Applicant against the combination of Denny in view of Fichera (US 7757913). In particular, Applicant argues against any modification of Denny. However, the Examiner notes that the connection means of Fichera ensures a secure attachment while preventing side-to-side or front-to-back movement between the two connected items (Col. 5 Lines 10-14) and may obviously be implemented to provide a more secure connection between stacked collapsed containers when transported.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the secondary references provide adequate motivation and rationale to modify the foot-and-recess connection means of Denny to a more secure connection between stacked collapsed crates as discussed in Tu or Fichera.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736